Citation Nr: 1409563	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for coccidioidomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active naval service from July 1958 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho and a June 2008 rating decision by the VA RO in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the VA RO in Phoenix, Arizona.

In connection with this appeal the Veteran testified at a hearing before an Acting Veterans Law Judge at the Phoenix, Arizona RO in March 2011.  A transcript of the hearing is associated with the claims file.  The Acting Veterans Law Judge who conducted the March 2011 hearing is no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.717, the Veteran was offered the opportunity to testify at another hearing in a January 2014 letter.  The Veteran responded in January 2014 that he does not wish to have another hearing.  As such, the Board will proceed based on the evidence of record.

In December 2011, the issue above was remanded for additional development.  The issue of entitlement to service connection for coronary artery disease (CAD) was also remanded at that time.  In a January 2012 decision, the RO granted service connection for CAD, and the Veteran has not expressed disagreement with the determination.  The issue is therefore granted in full and no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2014 letter, the Veteran asserted that additional treatment records from the VA Medical Center in Tucson, Arizona, and from Dr. H. G., would further support his claim for an increased rating.  As such, a remand is necessary in order to obtain these identified outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request the Veteran identify the names and addresses of any treatment for his coccidioidmycosis, to specifically include Dr. H. G.

After securing any necessary releases, the AMC should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Following completion of the foregoing, the AMC should undertake any other development it determines to be warranted.

3.  Thereafter, the Veteran's claim should be readjudicated.  If any benefit sought remains denied, the Veteran should be provided with a Supplemental Statement of the Case ('SSOC').  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


